Criminal prosecution on warrant charging the defendant with disorderly conduct and disturbing the peace, tried originally in the Municipal Court of the City of Winston-Salem and again de novo on appeal to the Superior Court of Forsyth County.
Verdict: Guilty.
Judgment: Thirty days in jail.
The defendant appeals, assigning errors.
The exceptions relied on here are the same as those presented in the case of S. v. Koritz, et al., ante, 552, herewith decided.
This record contains an additional circumstance which does not appear in the record of the Koritz Case, to wit, in addition to the Negro jurors who served on the jury in the Koritz Case, there was another Negro juror regularly drawn and summoned for petit jury service, and who was then serving.
The exceptions here presented are controlled by the rulings in theKoritz Case.
No error. *Page 560